Citation Nr: 0704736	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  04-36 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right wrist 
disability, as secondary to a service-connected knee 
disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1979 to May 
1992.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision.


FINDING OF FACT

There is a balance of evidence on the question of whether the 
veteran's service-connected right knee gave way, causing him 
to fall down the stairs, resulting in a right wrist 
disability.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for a right wrist disability, 
secondary to a service-connected right knee disability, have 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310(a).

The veteran is service connected for a right knee disability.  
The veteran asserts that while walking down stairs in 
September 2003 his service-connected right knee buckled, 
causing him to fall down the stairs and resulting in a 
fracture of his right wrist.  The veteran underwent two wrist 
surgeries in October 2003; and in November 2003, he initiated 
a claim for secondary service connection for his right wrist.

At a hearing before the RO, the veteran testified that his 
right knee had been giving out since his initial knee surgery 
in 1991; and he estimated that he had fallen as many as 30 to 
40 times both in service and following service as a result of 
his right knee giving way. 

The medical evidence, including VA treatment records, 
supports the veteran's testimony that he had knee instability 
prior to his accident in September 2003.  In July 2000 the 
veteran complained that his knee was buckling, in April 2001 
he complained about feelings of instability; and in August 
2001 he complained about knee instability at a VA knee 
examination.

Additionally, in an October 2003 letter, written roughly a 
month after the accident, the VA surgeon who operated on the 
veteran's wrist twice indicated that the veteran reported 
injuring his wrist when his knee had given out on him, 
causing him to fall down the stairs. 

Generally speaking, in decisions on claims for veterans' 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence (i.e. where the evidence supports the claim 
or is in relative equipoise, the appellant prevails).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56.  Only where the "fair preponderance of the evidence" is 
against the claim will the veteran lose.  Id.

In this case, the veteran complained several times about knee 
instability prior to his accident, he promptly sought 
treatment for his wrist injury after his accident, the 
medical evidence, such as his surgeon's letter, supports the 
veteran's testimony about how he injured his wrist, and there 
is nothing in the veteran's claims file which calls into 
question the veracity of his testimony.  As such, resolving 
reasonable doubt in the veteran's favor, the evidence shows 
that the veteran's right wrist disability was caused by a 
service-connected disability.  The criteria for secondary 
service connection have therefore been met, and the veteran's 
claim is granted.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for a right wrist disability, secondary to 
the veteran's service-connected knee disability, is granted


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


